PROTOCOLE D’ACCORD

entre

SOCIÉTÉ MINIÈRE DE BAKWANGA SARL

et

DE BEERS CENTENARY AG

Page 1 °

09 novembre 2005

Protocole d’Accord Page 2

TABLE DE MATIERES

ss

PREAMBULE
Introduction e

3
jet. 4
Droits et Titres de la MIBA 5
Zones des Projets .............. 7
Données.en faveur de la MIBA.. 9
Opérateur Chargé de la Recherche Mini 9
Comité des Opérations............................... .10
-.Echantillons et Diamants en Phase de Recherche Minière .
Participation du Personnel de la MIBA.
Päiement en faveur de la MIBA.
10 Constitution de la Nouvelle Soci
11 Conseil de Gérance ....................
12 Réunions du Conseil de Gérance .
13 Vote lors des Réunions...
44 Résolutions...
15 Assemblée Générale de la Nouvelle Société.

D'DN O O1 À W D

16 Audit Indépendant .…................... 19
17 Principes-en matière de Dividendes .19
48 Financement des Projets du Joint-Venture . .20
19 Prêts des Actionnaires ............................

20 Opérations d'Exploitation Minière de là Nouvelle Société
21 Financement de Projets Sociaux …
22.Commercialisation des Diamants...
23 Restrictions en matière de Cession d'intérêts
24 Option d'Acquisition des Actions d'un Actionnaire Défaillant.
25 Droits de Préemption Avant Transfert à la Nouvelle Sociét
26 Force Majeure.
27 Confidentialité.
28 Processus de Kimberley
29 Exclusivité …

30 Langue... . 32

31 Modifications … .32

32 Retrait..…........................…. .33

33 Règlement de Différends .33

35 Accords Officiels … .34
+ 86 Notifications.

37 Novation. =

38 Date d'Entrée en Vigueur 37

ANNEXES

Annexe | Liste des droits et titres de la MIBA

Annexe Il Carte des Zones des Projets

Annexe III Copies certifiées conformes des résolutions de la MIBA et De Beers
Annexe IV Carte du périmètre visé à l'article 3.6

Annexe V Copie de la lettre du Ministre des Mines n°CAB.MIN/MINES/01/0900/05

Lx AC

Protocole d'Accord Page 3
MIBA - De Beers
09 novembre 2005.

PROTOCOLE D’ACCORD

Entre

La Société Minière de Bakwanga SARL, immatriculée au Nouveau Registre de
Commerce de Mbuji - Mayi sous le no. 0001 et dont le siège social est sis au no. 4, Place
de la Coopération, Commune de la Kanshi à Mbuji-Mayi en République Démocratique du
Congo, dûment représentée par Messieurs Gustave Luabeya Tshitala et Michel Haubert,
respectivement Président Administrateur, Délégué et Administrateur Directeur Général,
ci-après dénommée “ la MIBA ” d’une part ; ?

Et

De Beers Centenary AG, immatriculée sous le no. CH-100.3.012.448-1 et dont le siège
social est sis au no. 5 Alpenstrasse à 6000 Luzern 6 en Suisse, dûment représentée par
William Frederick McKechnie et George Patrick Leicester Kell, ci-après dénommée “De
Beers” d’autre part.

Ci-après définies collectivement par les « parties » et individuellement par une
« partie ».

PREAMBULE

Attendu que la MIBA est détentrice de droits miniers en République Démocratique du
Congo (RDC) ;

Attendu que la MIBA est désireuse de développer ces périmètres d’une manière
efficiente pour promouvoir le développement et la prospérité des contrées où elle opère
d’une part et d’autre part de répondre aux exigences du Code Minier tel que promulgué
par la Loi no. 7/2002 du 11 juillet 2002 ;

Considérant la nécessité pour la MIBA de recourir à des partenaires ayant des capacités
techniques et financières éprouvées dans le domaine minier en vue de procéder
rapidement à l’exploration et au développement rapide de mines à l’intérieur desdits
périmètres ;

Attendu qu’après plusieurs contacts et réunions, De Beers s’est déclarée disposée à
s'associer avec la MIBA afin de mener des opérations de recherche minière, des
investigations géologiques, des études de faisabilité et des opérations d’exploitation de
gisements diamantifères ainsi que la commercialisation de l’entièreté de la production
de diamants provenant de gisements nouvellement découverts dans certaines régions de
la République Démocratique du Congo dont la MIBA est à présent titulaire des droits de
recherche et d'exploitation minières;

Protocole d’Accord Page 4
MIBA - De Beers
09 novembre 2005.

EN FOI DE QUOI, LES PARTIES CONVIENNENT DE CE QUI SUIT :

1
1.1

13

1.4

1.6

Introduction et Objet

Les parties s’engagent, dans le cadre d’un joint-venture, à mener des opérations
de recherche minière, des investigations géologiques et, si justifiable, des études
de faisabilité, la construction d’une ou des mines et l’exploitation de gisements
diamantifères ainsi que la commercialisation de l’entièreté de la production de
diamants provenant de gisements de diamants découverts dans les zones des
projets, décrites à l’article 3 ci-après (les zones des projets).

Le joint-venture prendra effet immédiatement au jour de la conclusion du présent
Protocole d’Accord, lequel aura force obligatoire pour les farties et contient les
termes et conditions qui régironf les relations entre les parties en attendant la
conclusion des accords officiels auxquels il est fait référence à l’article 34 (les
accords officiels) ci-après.

A compter de la date de conclusion du présent Protocole d’Accord, De Beers sera
retenue par la MIBA en tant que son opérateur exclusif en vue de mener des
travaux de recherche minière relatifs à des diamants dans les zones des projets
conformément aux dispositions du présent Protocole d’Accord ou des accords
officiels.

Suite à la conclusion du présent Protocole d’Accord, une société de joint-venture
(Nouvelle Société) sera constituée conformément aux lois de la République
Démocratique du Congo dans laquelle la MIBA et De Beers seront les
actionnaires.

A la constitution de la Nouvelle Société, De Beers poursuivra la conduite des
travaux de recherche minière relatifs à des diamants au titre du présent Protocole
d’Accord ou au titre des accords officiels en tant qu’opérateur exclusif de la
MIBA pour la durée prévue à l’article 5.1.

A.compter de la date de la cession au nom de la Nouvelle Société des premiers des
droits et titres de recherche et d’exploitation minières de la MIBA (droits ettitres
de la MIBA) au sein des zones des projets, De Beers sera nommée comme
l'opérateur exclusif de la recherche minière de la Nouvelle Société, pour mener
des travaux de recherche et d'évaluation au sein des zones des projets au titre du
présent Protocole d’Accord ou des accords officiels .

Tous les projets de recherche minière et autres projets des parties en dehors des
zones des projets seront exclus du joint-venture et aucune des parties ne peut être
empêchée de :

Protocole d'Accord Page 5
MIBA - De Becrs

09 novembre 2005.

1.7.1 entreprendre des opérations de recherche et d'exploitation minière
entièrement distinctes pour son propre compte en dehors des zones des
projets ; ou oo

1.7.2 s’engager dans d’autres joint-ventures avec destierces parties quelconques
en République Démocratique du Congo ou ailleurs en dehors des zones des
projets.

1.8 La MIBA sera habilitée à entreprendre (soit seul, soit dans le cadre d’un
joint-venture avec des tierces parties) des travaux de recherche minièfe au sein
des zones des projets pour des substances minérales autres que des diamants.

1.9 En cas de conflit entre les parties en ce qui concerne les intérêts de la MIBA en
matière de substances minérales autres que des diamants, les parties devront se
concerter pour négocier de bonne foi, afin de trouver une solution appropriée,
faute de quoi les intérêts et opérations de la Nouvelle Société et De Beers tels

qu’envisagés au présent Protocole d’Accord prévaudront toujours au sein des
zones des projets.

2 Droits et Titres de la MIBA

2.1 En ce qui concerne les droits et titres de la MIBA au sein des zones des projets,
la MIBA garantit que :

2.1.1 elle est titulaire des droits et titres de recherche et d'exploitation minière
prévus à l’Annexe I au présent Protocole d’Accord contenant la liste de
tous les droits et titres de la MIBA au sein des zones des projets; et

2.1.2 tous les droits et titres de la MIBA ci-dessus sont en vigueur, valides et ne
sont grevés d’aucune charge, droits ou revendications de tierces parties
quelconques.

2.2 Les dispositions ci-après seront d’application aux droits superficiaires et aux
autres droits prévus par la législation en vigueur payables à la République
Démocratique du Congo (l’Etat) uniquement en ce qui concerne les droitsettitres
de la MIBA qui font partie des zones des projets :

2.2.1 suite à la conclusion du présent Protocole d’Accord et dans un délai de
quatorze jours à compter de la présentation à De Beers des reçus officiels
y afférents ainsi que de tout autre justificatif jugé acceptable par De Beers
(tel que des factures officielles), De Beers remboursera à la MIBA tous ces
droits superficiaires et autres droits prévus par la législation en vigueur
dont la MIBA est redevable à l'Etat pour l’année au cours de laquelle le
présent Protocole d’Accord est conclu ;

2.2.2 suite à la conclusion des accords officiels et dans un délai de quatorze jours
à compter de la présentation à De Beers des reçus officiels yafférents ainsi

|

Protocole d'Accord
MIBA - De Bcers

Page 6

09 novembre 2005.

2.2.3

2.2.4

2.3

2.3.1

2.4

2.5

2.6

2.7

A

que de tout autre justificatif jugé acceptable par De Beers (tel que des
factures officielles), De Beers remboursera à la MIBA tous les droits
superficiaires et autres droits prévus par la-tégislation en vigueur dont la
MIBA est redevable pour l’année qui précède celle au cours de laquelle le
présent Protocole d’Accord est conclu ; ce remboursement sera limité aux
droits superficiaires et aux autres droits prévus par la législation en
vigueur redevables à partir du 1 janvier 2004 ;

par la suite, De Beers remboursera annuellement à la MIBA, dans un délai
de quatorze jours à compter de la présentation à De Beers des reçus
officiels y afférents ainsi que de tout autre justificatif jugé acceptable par
De Beers (tel que des factures officielles), tous les droits superficiaires et
autres droits prévus par la législation en vigueur que la MIBA doit à l’Etat
dans le cadre des droits et titres de la MIBA qui n’ont pas été exclus du
joint-venture tel qu’envisagé à l’article 3.4 ; et

l’expression « droits superficiaires et autres droits » visée aux articles
2.2.1, 2.2.2 et 2.2.3 sera limitée aux montants relatifs à l’acquisition de
formulaires et à l’introduction de dossiers, aux frais relatifs à des
instructions et à des vérifications, aux droits superficiaires et aux frais
relatifs à la sûreté financière: comme garantie des obligations de
réhabilitation de l’environnement.

En attendant la cession des droits et titres de la MIBA au nom de la Nouvelle
Société, la MIBA, avec l’entière coopération de De Beers en sa qualité
d’opérateur exclusif, fera en sorte que :

tous les droits et titres de la MIBA relatifs aux zones des projets restent
valides, en vigueur et en cours de validité et non grevés d’un passif, d’une
obligation ou d’une charge quelconque ; et

sous réserve de l’article 2.2, toutes les obligations relatives aux droits et
titres de la MIBA afférents aux zones des projets, en particulier le paiement
annuel des droits superficiaires et toute formalité à laquelle il est fait
référence aux lois et règlements en vigueur, soient respectées de façon
ponctuelle par la MIBA dans les délais prévus par la législation en la
matière.

Dans un délai raisonnable suite à la conclusion du présent Protocole d’Accord, De
Beers procèdera à un « due diligence » des droits et titres de la MIBA au sein des
zones des projets.

Au cas où le « due diligence » démontrerait que les droits et titres de la MIBA au
sein des zones des projets sont valides, en vigueur et en cours de validité et non
grevés et ce à la satisfaction de De Beers, celle-ci devra le notifier par écrit à la
MIBA et les parties devront négocier et conclure les accords officiels dans les
délais les meilleurs.

Au cas où, suite à l’achèvement du « due diligence », De Beers notifierait par
écrit à la MIBA qu’elle ne souhaite plus poursuivre le joint-venture, chacune des
parties pourra mettre fin au présent Protocole d’Accord et aucune des parties
n'aura un droit de recours quelconque vis-à-vis de l’autre suite à cette résiliation.

Préalablement à la conclusion des accords officiels, la MIBA devra obtenir des
autorités compétentes une attestation de libération de ses obligations

Kk" 2

Protocole d'Accord Page 7
MIBA - De Beers
09 novembre 2005. :

2.8

2.9

3.2

3.3

3.3.3

environnementales relative à chacun des droits et titres de la MIBA conformément
à l’article 405 et le Chapitre ler du Titre XYII du Décret no. 038/2003 du 26 mars
2003 portant Règlement Minier. 7 :

Sur présentation à De Beers des reçus officiels appropriés et de tout autre
justificatif jugé acceptable par De Beers (tel que des factures officielles), De
Beers remboursera à la MIBA tous les frais (y compris des frais relatifs à
l'instruction et à la vérification) prévus par la législation en vigueur, encourus
par la MIBA dans le cadre de l'obtention desdites attestations de libération des
obligations environnementales. : :

Î

Au cas où les autorités compétentes refuseraient l’octroi # la MIBA d’une
attestation de libération de ses obligations environnementales relative à Pun
quelconque des droits et titres de la MIBA, ce titre sera réputé être non valide, non
en vigueur et non en cours de validité et grevé pour les besoins du présent
Protocole d’Accord (à moins que De Beers renonce à cette condition par écrit).

Zones des Projets

Le joint-venture entre les parties portera sur les périmètres des droits et titres de
la MIBA visés à l’ Annexe II ainsi que sur les périmètres relatifs à des permis de
recherche obtenus par De Beers au titre des articles 3.6 et 3.7.

D’autres périmètres, en plus de ceux visés à l’article 3.1 ci-dessus, pourront être
inclus dans les zones des projets par la voie d’un commun accord écrit entre les
parties.

Sous réserve de l’article 20.2, les dispositions suivantes seront d’application aux
gisements alluvionnaires de diamants découverts préalablement à la conclusion
du présent Protocole d’Accord:

ces gisements alluvionnaires de diamants déjà découverts seront initialement
, exclus des zones des projets et, par conséquent, du joint-venture;

la MIBA conservera les droits afférents à ces gisements alluvionnaires déjà
découverts ce qui fait que :

Q tout le reste des périmètres relatifs aux droitset titres en question sera
intégré dans les droits et titres de recherche et d’exploitation minières
à céder par la MIBA au nom de la Nouvelle Société ;

Q au cas où ces gisements alluvionnaires déjà découverts seraient situés
au sein des périmètres des droits et titres de la MIBA lesquels ont fait
l’objet d’une cession au nom de la Nouvelle Société, les parties feront
tout ce qui est raisonnable étant donné les circonstances pour que la
MIBA devienne titulaire des droits et titres d'exploitation portant sur
le périmètre constitué desdits gisements alluvionnaires ; et

une description précise de la localisation et de l’étendue de tout gisement de
diamants déjà découvert exclu des zones des projets au titre du présent article

\ N

Protocole d'Accord Page 8
MIBA - De Beers
09 novembre 2005.

3.4

3.4.1

3.4.2

3.43

3.4.4

3.5

3.6

3.7

3.3, avec des coordonnées dûment cartographiées, sera intégrée dans les
accords officiels.

Sous condition de l’achèvement par De Beers de tous travaux de réhabilitation
raisonnables et nécessaires découlant des opérations menées par De Beers
relatives aux périmètres en question et pourvu que le périmètre en question soit
celui dont la MIBA est titulaire (et n’ait pas encore été cédé à la Nouvelle
Société) :

De Beers pourra moyennant.une notification par écrit communiquée à la
MIBA (à effectuer dans un défai raisonnable qui ne peut dépasser trois
mois après l’achèvement des opérations de recherche minière relatives aux
périmètres en question visées à l’article 3.4) exclure des zones des projets
et, par conséquent, du joint-venture l’un quelconque des droits et titres de
la MIBA ou toute partie spécifique des droits et titres de la MIBA ;

ladite notification par écrit communiquée à la MIBA devra être
accompagnée d’une carte avec les coordonnées indiquant les parties des
zones des projets à exclure du joint-venture ;

à la communication de chacune desdites notifications et desdites cartes, la
partie en question des zones des projets sera exclue des zones des projets
et, par conséquent, du joint-venture ; et

bien que De Beers ne soit plus redevable vis-à-vis de la MIBA en ce qui
concerne les droits superficiaires ou autres droits prévus par la législation
en vigueur relatifs au périmètre exclu, ladite exclusion n’affectera en
aucun cas le calcul du bonus de signature visé à l’article 9.

Les dispositions de l'article 3.4 s'appliquent, mutatis mutandis, à tout périmètre
faisant l'objet d'un droit ou titre de recherche ou d'exploitation minière de la
Nouvelle Société que le conseil de gérance de la Nouvelle Société décide de
rétrocéder ou d'abandonner, toujours à condition que la Nouvelle Société, à la
demande de la MIBA, fasse tout ce qui est raisonnablement nécessaire étant donné
les circonstances pour que soit cédé ou octroyé au nom de la MIBA, sans frais
pour cette dernière, le même droit ou titre de recherche ou d'exploitation minière
- ou l’équivalent - relatif au périmètre exclu.

Les parties prennent acte du fait que, préalablement à la conclusion du présent
Protocole d’Accord, De Beers a sollicité des permis de recherche au sein de la
zone dont la MIBA était initialement détentrice ; ces permis de recherche sont
représentés sur la carte à l’ Annexe IV.

Les parties conviennent que tout permis de recherche octroyé à De Beers suite à
l’introduction de ses demandes ci-dessus sera cédé ou octroyé sans délai à la
Nouvelle Société, sans frais pour la MIBA ou la Nouvelle Société.

—

i É Protocole d'Accord Page9
MIBA - De Beers
09 novembre 200$.

3.8 Tous les périmètres des permis de recherche obtenus par De Beers et cédés à la
Nouvelle Société conformément à l’article 3.7 seront assujettis aux termes et
conditions du présent Protocole d’Accord et seront inclus dans le calcul du bonus
de signature visé à l’article 9 du présent Protocole d’Accord.

4 Données en faveur de la MIBA

4.1 Suite à la conclusion des accords officiels, De Beers s'engage conformément aux
dispositions des accords officiels et, à ses frais, à :

4.1.1 fournir à la MIBA les données magnétiques aéroportées rdatives au
Polygone (représentant une surface d’environ 930 km?) en possession de
De Beers ; et

i 4.1.2 assister la MIBA avec l'interprétation desdites données.

/ 4.2 De Beers s'engage également à faire parvenir à la MIBA, sans frais pour la MIBA,
les données obtenus et les rapports élaborés pour le compte du joint-venture en ce
l | qui concerne :

4.2.1 tous les périmètres exclus des zones des projets et du joint-venture au titre
de l’article 3.4 ; et

4.2.2 tout gisement de diamants exclu des zones des projets et du joint-venture
au titre des dispositions de l’article 20.8.

5 Opérateur Chargé de la Recherche Minière

5.1 La MIBA nomme par le présent document De Beers en tant qu’opérateur exclusif
de la MIBA en vue de diriger et de mener des travaux de recherché minière relatifs
à des diamants au sein des zones des projets. Ladite nomination restera en vigueur
jusqu’à ce que :

5.1.1 tous les droits et titres de la MIBA sélectionnés par De Beers à cet effet
aient été cédés à la Nouvelle Société ; et

5.1.2 dans la mesure où des droits et titres de la MIBA n’ont pas été cédés à la
Nouvelle Société à la demande de De Beers, ces titres resteront la propriété
de la MIBA et à la disposition de De Beers comme opérateur jusqu’à la
décision de De Beers de les exclure du joint-venture conformément à
l’article 3.4.

5.2 Suite à la constitution de la Nouvelle Société et la cession au nom de la Nouvelle
Société des premiers droits et titres de la MIBA, les parties feront en sorte que De
Beers soit nommée en tant qu’opérateur exclusif de la Nouvelle Société en vue de
mener des travaux de recherche minière relatifs à des diamants au sein des zones

4 . des projets. à

Protocole d’Accord Page 10
MIBA - De Bcers
09 novembre 2005.

5.3

5.4

5.4.1

5.4.2

5.5

5.6

6.2

63

6.4

Par conséquent, De Beers opérera d’abord en sa qualité d’opérateur exclusif de la
MIBA, par la suite en sa qualité d’opérateur exclusif de la MIBA et de la Nouvelle

Société et finalement en sa qualité d’opérateur exclusif de la Nouvelle Société
uniquement.

Dans le cadre de ses travaux de recherches minières relatifs à des diamants au sein
des zones des projets, De Beers sera tenu à :

exécuter les programmes de travail agréés périodiquement par le Comité
des Opérations conformément aux dispositions du présent Protocole
d’Accord ou des accords officiels; et

exécuter, à ses frais et conformément à la législation en vigueur en la
matière, tous travaux de réhabilitation raisonnablement nécessaires en ce
qui concerne les perturbations environnementales causées par les activités
de De Beers au sein des zones des projets.

De Beers démarrera les travaux en tant qu’opérateur exclusif du joint-venture dès
que les premières des attestations de libération des obligations
environnementales relatives aux droits et titres de la MIBA aient été fournies à la
MIBA avec copie pour De Beers ou autrement, dès que la première des
notifications de renonciation prévues à l’article 9.7 sera fournie par De Beers à
la MIBA.

En référence à l’article 34.5.4, la participation de la MIBA dans les programmes
de recherche minière et dans les études de faisabilité du joint-venture sera
explicitée dans les accords officiels.

Comité des Opérations

Un Comité des Opérations sera constitué composé de deux candidats désignés par
De Beers (avec suppléants) et de deux candidats désignés par la MIBA (avec
suppléants).

Chacune des parties pourra, à tout moment, demander et obtenir le remplacement
d’un membre du Comité des Opérations (ou d’un suppléant) élu sur proposition de
sa part.

De Beers nommera le président de chacune des réunions du Comité des Opérations
et la MIBA en nommera le vice-président.

Chaque membre du Comité des Opérations disposera d’une voix en ce qui concerne
toute question et les décisions du Comité des Opérations seront prises à la
majorité simple des voix des membres présents. En cas de blocage lors d'un vote,
la question devra être soumise pour résolution au Conseil de Gérance.

AT X IAA
Protocole d'Accord Page 11
MIBA - De Bcers
09 novembre 2005.

6.5 Le Comité des Opérations se réunira périodiquement pour examiner et approuver
les programmes de travail annuels et les budgets des projets, réceptionner,
examiner et intervenir suite à des rapports et des requêtes présentés par
l'opérateur et élaborer et présenter des rapports périodiques à la MIBA (et, suite
à la constitution de la Nouvelle Société, au Conseil de Gérance de la Nouvelle
Société).

6.6 Suite à la constitution de la Nouvelle ‘Société, le Comité des Opéfations
fonctionnera sous l'autorité du Conseil de Gérance et supervisera toutes les
affaires et opérations de la Nouvelle Société sous la direction du Conseil de
Gérance, conformément aux statuts de la Nouvelle Société.

Echantillons et Diamants en Phase de Recherche Minière

7.1 Tous les échantillons prélevés au cours de phases de recherche minière seront
traités conformément aux dispositions de l’article 50 de la Loi no.007/2002 du 11
juillet 2002 portant Code Minier (le Code Minier).

7.2 Tous les diamants récupérés pendant les phases de recherche minière à partir des:
échantillons prélevés en vertu de l’article 50 du Code Minier seront conservés par
l’opérateur (soit pour le compte de la MIBA soit, le cas échéant, pour le compte
de la Nouvelle Société) aux fins de recherches dans des laboratoires ainsi qu'aux
fins de recherches géologiques.

8 Participation du Personnel de la MIBA
8.1 Les parties reconnaissent mutuellement que :

8.1.1 la MIBA souhaite que des membres de son personnel soient effectivement
associés aux opérations que De Beers, en sa qualité d’opérateur,
entreprendra au sein des zones des projets ;

8.1.2 De Beers consent à coopérer avec la MIBA à cet égard à condition que des
personnes proposées par la MIBA dans le cadre d’un détachement auprès de
De Beers remplissent les conditions pour ledit détachement (soit parce
qu’ils ont déjà les qualifications et expériences nécessaires, soit ils ont le
potentiel d’être formés) ; et

8.1.5 lors de l'évaluation, pour un emploi, de tiers candidats ayant des
qualifications et expériences égales, De Beers accordera la préférence aux
candidats de la MIBA.

Q -

Protocole d'Accord Page 12
MIBA - De Beers
09 novembre 2005.

8.2

8.2.1

8.2.2

83

8.3.1

8.4

Pendant que De Beers est nommé en tant qu’opérateur de la MIBA ou de ja
Nouvelle Société ou des deux :

la MIBA soumettra à De Beers les noms de membres du personnel de Ja
MIBA ayant les qualifications appropriées et l’expérience nécessaire et
que la MIBA souhaite impliquer dans les travaux à exécuter par De Beers ;
et

De Beers ne sera pas obligée d’embaucher pour des postes disponibles une
ou des personnes spécifiques qui ne répondent pas aux critères
d'embauche. ‘

Conformément à l’ordonnance n°74/098 du 06 juin 1974 telle que révisée par
l’Ordonnance n°75/304 bis du 26 novembre 1975 sur la protection de la main
d’œuvre nationale, les parties feront en sorte que :

pour chacune de ses mines, la Nouvelle Société n’embauche que le
minimum d’expatriés qu’elle estime nécessaire pour la bonne exécution
des opérations d’exploitation en question ; et

la Nouvelle Société procède à la mise en place d’un programme de
formation et de développement des compétences pour des Congolais afin
que ceux-ci soient en fin de compte en mesure de pourvoir des postes
occupés par des expatriés. ù

Sous réserve de l’article 8.2, les parties s’engagent, conformément aux
dispositions des accords officiels, à intégrer dans la gestion des projets
d’exploitation minière de la Nouvelle Société, à l'échelon le plus élevé
réalisable, comme employés de la Nouvelle Société, des Congolais, en général, et
ceux proposés par la MIBA, en particulier, ayant les qualifications et
l’expérience requises.

Paiement en faveur de la MIBA

En rémunération de la création du joint-venture entre les parties, mais toujours
sous réserve des autres conditions du présent article 9, De Beers paiera à la MIBA
un montant égal à deux cent cinq dollars US (US$ 205.00) pour chaque kilomètre
carré des zones des projets (le bonus de signature).

Les paiements constituant le bonus de signature ne produiront pas d’intérêts et ne
devront pas être remboursés à De Beers que ce soit par la MIBA ou par la Nouvelle
Société.

Page i

ee AUUD. . '

9.3 De Beers devra payer à la MIBA dans un délai de quatorze jours à com
conclusion du présent Protocole d’Accord un montant égal à 30 % Cri,
cent) du bonus de signature (le premier paiement). | :

9.4 De Beers effectuera en faveur de la MIBA des paiements suppléme
calculés sur une base au pro rata, pour chacune des attestations de libérat
obligations environnementales, visée à l’article 2.7, en ce qui conceri,
quelconque des droits et titres de la MIBA (attestation de libération), déliv:
la MIBA à De Beers préalablement à la conclusion des accords officiels, en
de laquelle De Beers procédera, dans un délai de quatorze jours à compter,
délivrance par la MIBA à De Beers de chacune des attestations de libéatic
paiement en faveur de la MIBA d’un montant, faisant partie du bonu
signature, de soixante un virgule cinquante dollars US (61,50 US 8) pour ch,
kilomètre carré des zones des projets faisant l’objet de l’artestation de libéra,
en question (30 % de 205,00 US $). !

9.5 Dans un délai de quatorze jours à compter de la conclusion des accords officie
entre les parties et la Nouvelle Société, telle qu’envisagée à l’article 10, ainsi qi
de l'obtention de toutes les autorisations nécessaires et de la finalisation c,
toutes les formalités administratives et autres dispositions nécessaires permettan
à De Beers, en sa qualité d’opérateur exclusif de la MIBA chargé de la recherché
minière, de démarrer et d’entreprendre des opérations de recherche minière,
relatives à des diamants au sein des zones des projets, De Beers procédera ‘au,
paiement en faveur de la MIBA d’un montant final égal à quatre vingt deux dollars!
US (82,00 US $) multiplié par le nombre de kilomètres carrés faisant l’objet des .
attestations de libération fournies par la MIBA à De Beers préalablement à la ,
conclusion des accords officiels (40 % de 205,00 US 8).

9.6 De Beers ne sera aucunement obligée à effectuer un paiement quelconque en
faveur de la MIBA au titre de l’article 9.4 ou de l’article 9.5 en ce qui concerne
toute partie des zones des projets pour laquelle une aftestation de libération n'a

ue pas été fournie par la MIBA à De Beers.

9.7 Cependant, De Beers sera habilitée, à sa seule et unique appréciation, à renoncer,
par une notification écrite communiquée à la MIBA, à la condition de délivrance
d'une attestation de libération par la MIBA à De Beers avant d’effectuer le
paiement en faveur de la MIBA envisagé à l’article 9.4 ou à l’article 9.5 (la
notification de renonciation).

9.8 Au cas où De Beers ferait parvenir une notification de renonciation en ce qui

concerne l’une quelconque des attestations de libération avant la conclusion des
accords officiels :

8.1 De Beers devra payer à la MIBA, dans un délai de quatorze jours à compter
de la délivrance à la MIBA de ladite notification de renonciatir-
Protocole d'

l'Accord Page 14

MIBA - De Becrs
09 novembre 2005. «

9.8.2

9:9

9.10

9.10.1

9.10.2

montant de soixante et un virgule cinquante dollars US (61,50 US $) pour
chaque kilomètre carré du périmètre. identifié expressément dans la
notification de renonciation fournie par De Bèéers à la MIBA (30 % de

205,00 US $);

dans un délai de quatorze jours à compter de la conclusion des accords
officiels ainsi que de l’obtention de toutes les autorisations nécessaires et
de la finalisation de toutes les formalités administratives et autres
dispositions nécessaires permettant à De Beers, en sa qualité d’opérateur
exclusif de la MIBA chargé de la recherche minière, de démarrer et
d'entreprendre des opérations de recherche minière relatives à des
diamants au sein des zones des projets, De Beers procédera au paiement en
faveur de la MIBA d’un montant final égal à quatre vingt deux dollars US
(82,00 US $) multiplié par le nombre de kilomètres carrés faisant l’objet
des notifications de renonciation fournies par la MIBA à De Beers
préalablement à la conclusion des accords officiels (40 % de 205,00 US $).

Postérieurement à la date à laquelle les accords officiels sont conclus et dans un
délai de quatorze jours à compter de la délivrance par la MIBA à De Beers
d’attestations de libération ou, le cas échéant, de la délivrance par De Beers à la
MIBA d’une notification de renonciation, De Beers devra payer à la MIBA une
somme de cent quarante trois virgule cinquante dollars US (143,50 US $) pour
chaque kilomètre carré faisant l’objet d'une aftestation de libération
supplémentaire ou, le cas échéant, d’une notification de renonciation (70 % de

205.00 US $). «

En ce qui concerne tous les périmètres faisant l’objet d’attestations de libération
et de notifications de renonciation :

{ja MIBA restera entièrement responsable de tous les travaux de
réhabilitation environnementale qu’une autorité légale conformément aux
lois en vigueur pourrait à un moment donné imposer dans le périmètre
identifié dans la notification de renonciation de De Beers en ce qui.
concerne des activités dans le périmètre en question menées par toute
personne autre que De Beers, même au cas où la Nouvelle Société aurait
obtenu un droit ou titre de recherche ou d’exploitation minière sur le
périmètre en question ;
au cas où, à un moment donné, De Beers ou la Nouvelle Société serait
obligée à effectuer des travaux de réhabilitation environnementale pour
lesquelles la MIBA est responsable au titre des dispositions de l’article
9.10, la totalité des coûts desdits travaux sera déduit en priorité de la part
de la MIBA sur les bénéfices de la première mine de la Nouvelle Société (le

cas échéant).

Au cas où les autorités compétentes manqueraient à accorder ou refuseraient
l'octroi à la MIBA d’une attestation de libération spécifique quelconque et au cas
où la MIBA ne serait pas en mesure de fournir l'attestation de libération en
question à De Beers dans un délai de trente (30) jours à compter de la notification
d’une mise en demeure par écrit de la part de De Beers et puis au cas où De Beers
ne fournirait pas une notification de renonciation telle qu’envisagée ci-dessus,

PA]

Protocole d' Accord Page 16
MIBA - De Beers

09 novembre 2005.

10.4

La Nouvelle Société sera constituée à titre transitoire comme une Société Privée
à Responsabilité Limitée (SPRL), laquelle fera l’objet ultérieurement d’une
transformation en une SARL au moment du démarrage de la construction de la
mine.

Les dispositions du présent Protocole d’Accord seront d’application, mutatis
mutandis, à toute société SARL constituée suite à une décision de la Nouvelle
Société de procéder à la construction de la mine.

10.6 L’actionnariat initial de la Nouvelle Société se présentera comme suit :

10.7

10.8

10.9

10.10

MIBA :49%
De Beers :51%

En cas d’octroi d’un titre d’exploitation au nom de la Nouvelle Société pour
l’exploitation d’un gisement de diamants, la MIBA procédera au transfert de 5 %
du capital social de la Nouvelle Société en faveur de l’Etat sur sa propre
participation et ce, conformément à la législation minière applicable en la matière
en République Démocratique du Congo.

Au cas où la participation de l’Etat dans la Nouvelle Société, en fonction de
changements périodiques à la législation actuellement en vigueur, serait fixée
au-delà ou en dessous de la participation de 5 % prévue à l’article 10.7, ces
actions ou parts sociales seront déduites de ou ajoutées à la participation que la
MIBA détenait déjà dans la Nouvelle Société (afin que la participation de De
Beers dans la Nouvelle Société ne soit jamais inférieure à 51 %).

Afin de rémunérer la MIBA pour la cession, sur sa propre participation, d’actions
dans la Nouvelle Société en faveur de l’Etat, telle que requise en fonction desdits
changements ci-dessus, la MIBA recevra de la Nouvelle Société des royalties
égales à un pour cent (1 %) sur le total des revenus réalisés par la Nouvelle
Société sur les ventes de diamants de la Nouvelle Société. Les dites royalties
seront dues par la Nouvelle Société dans un délai de quatorze jours à compter de
la réception par celle-ci des recettes de chacune des ventes de diamants.

Une réconciliation annuelle entre les comptes relatifs aux royalties payées à la
MIBA et les royalties reflétées dans les états financiers annuels devra être
effectuée par les commissaires aux comptes de la Nouvelle Société dans les délais
les meilleurs après l’approbation officielle des états financiers de la Nouvelle
Société lors d’une assemblée générale des actionnaires de la Nouvelle Société et
tout montant manquant (ou tout surplus) en matière de royalties payées à la MIBA

Protocole d'Accord Page 17
MIBA - De Beers
09 novembre 200$.

11.9

au cours de l’exercice en question devra être payé par la Nouvelle Société à Ja
MIBA ou, le cas échéant, par la MIBA à la Nouvelle Société.

Conseil de Gérance

Trois gérants (avec suppléants) seront élus sur la base d’une liste proposée par la
MIBA et quatre autres gérants (avec suppléants) seront élus sur la base d’une liste
proposée par De Beers.

Chacune des parties pourra, à tout moment, demander et obtenir le replacement
d’un gérant (ou d’un suppléant) élu sur proposition de sa part.

Le Président du Conseil de Gérance de la Nouvelle Société sera élu par le Conseil
de Gérance, sur proposition de la MIBA parmi ses candidats nommés au Conseil
comme gérants.

Le Président du Conseil de Gérance pourra être révoqué à tout moment par le
Conseil de Gérance, mais uniquement sur proposition de la MIBA.

Le Vice-Président du Conseil de Gérance de la Nouvelle Société sera élu par le
Conseil de Gérance, sur proposition de De Beers parmi ses candidats nommés au
Conseil comme gérants.

Le Vice-Président du Conseil de Gérance pourra être révoqué à tout moment par
le Conseil de Gérants mais uniquement sur proposition de De Beers.

Sauf dispositions quelconques impliquant une majorité qualifiée telle que

spécifiée notamment à l’article 35.6.3, les décisions du Conseil de Gérance

seront prises à la majorité simple des voix des gérants présents.

En cas d’empêchement du Président, le Vice-Président (ou en cas d’empêchement
du Vice-Président, un autre gérant élu par les gérants présents à la réunion du
Conseil de Gérance en question) exercera les fonctions du Président de ladite
réunion ; et

Au cas où l'Etat devrait, à un moment quelconque, être représenté au sein du
Conseil de Gérance de la Nouvelle Société, soit en vertu de la législation minière
soit autrement, la MIBA devra réduire le nombre de ses gérants afin d’accéder à
la demande de l’Etat ; cependant il est convenu que :

(D

4 Protocole d'Accord Page 18
| MIBA - De Bcers
M 09 novembre 2005.

11.9.1 la composition du Conseil de Gérance de la Nouvelle Société ne dépassera
jamais le nombre de sept gérants; et

11.9.2 De Beers aura toujours quatre gérants désignés sur proposition de sa part afin
de la représenter au sein du Conseil de Gérance de la Nouvelle Société.

12 Réunions du Conseil de Gérance

12.1 Le Président ou le Vice-Président de la Nouvelle Société, en cas d’empêchement,
pourra à tout moment convoquer üne réunion du Conseil de la Nouvelle Société

moyennant une notification préalable par écrit de minimum 15 (quinze) jours,
adressée à tous les Gérants.

©
D

En outre, tout gérant (ou suppléant) pourra demander, en cas de nécessité,
moyennant une notification par écrit adressée au Président et au Vice-Président,
la convocation par le Président du Conseil de Gérance de la Nouvelle Société.

12.3 Au cas où le Président ne convoquerait pas la réunion du Conseil de Gérance de
la Nouvelle Société conformément à l’article 12.1, dans un délai de sept (7) jours
à compter de la réception de la demande écrite en question visée à l’article 12.2,
le Vice-Président sera tenu de convoquer la réunion du Conseil de la Nouvelle
Société.

12.4 Le préavis prévu à l’article 12.1 doit préciser clairement l’heure, la date et le lieu
(lequel devra être Kinshasa ou, sous réserve de l’article 12.5, Mbuji-Mayi, sauf
accord contraire de De Beers et la MIBA) proposés pour la réunion en question
ainsi que l’ordre du jour de ladite réunion.

12.5 Au cas où il s’avérerait impossible d’obtenir les sauf-conduits et autres permis
nécessaires pour se rendre à Mbuji-Mayi dans un délai de 7 (sept) jours avant une
réunion dont la tenue devait se dérouler à Mbuji-Mayi, ladite réunion sera tenue
à un endroit fixé d’un commun accord en dehors de Mbuji-Mayi, faute de quoi,
elle aura lieu à Kinshasa.

12.6 Sous réserve des dispositions de l’article 12.7, le quorum pour toutes les réunions
du Conseil de Gérance de la Nouvelle Société sera comme suit : trois Gérants (ou
Suppléants) dont un représentant de la MIBA et un représentant de De Beers.

12.7 Si pour une raison quelconque, le quorum de Gérants n’est pas atteint dans un
délai de 30 minutes à compter de l'heure de convocation d’une réunion des
Gérants de la Nouvelle Société:

Protocole d’Accord Page 19
MIBA - De Beers

09 novembre 2005. .

12.7.1 la réunion en question sera ajournée à la même heure et au même endroit au
deuxième jour suivant la date initialement fixée à l'exclusion d’un samedi,
dimanche ou jour férié en République Démocratique du Congo ; et

12.7.2 les Gérants (ou Suppléants) présents personnellement à la réunion ainsi
ajournée constitueront un quorum valable et seront autorisés à régler les
affaires de la Nouvelle Société lors de la réunion ainsi ajournée.

13 Vote lors des Réunions

Lors de toutes les réunions du Conseil de Gérance de la Nouvelle sage dûment
constituées, chacun des Gérants (ou son Suppléant) présent personnel
réunion sera habilitée à exercer une seule voix à main levée”

ement à la

14 Résolutions

14.1 Une résolution écrite en une ou plusieurs copies signées de tous les Gérants (ou
leurs Suppléants) aura la même force exécutoire qu’une résolution du Conseil de
Gérance proposée, délibérée et adoptée lors d’une réunion du Conseil de Gérance
de la Nouvelle Société dûment constituée.

14.2 Toute résolution prise au titre des dispositions de l’article 14.1 devra être
présentée à la suivante réunion du Conseil de Gérance et devra être incorporée
dans le procès-verbal de cette réunion.

15 Assemblée Générale de la Nouvelle Société

15.1 Les décisions de l’assemblée générale seront prises conformément aux

dispositions légales applicables, aux statuts de la Nouvelle Société et aux accords
officiels. °

15.2 ‘Le Président du Conseil ou, le cas échéant, le Vice-Président présidera les
séances des assemblées générales de la Nouvelle Société et désignera le secrétaire
de séance sur proposition du Vice-Président.

16 Audit Indépendant

La comptabilité et les registres de la Nouvelle Société feront l’objet d’un audit
annuel par les auditeurs indépendants de la Nouvelle Société.

17 Principes en matière de Dividendes

17.1 Sous réserve de l’accord des banques ou des autres bailleurs de fonds (autres que
les actionnaires de la Nouvelle Société) mettant des fonds à la disposition de la
Nouvelle Société, 20 % du bénéfice résultant des opérations de la Nouvelle
Société seront disponibles pour distribution à ses actionnaires sous forme de

Protocole d'Accord Page 20
MIBA - De Beers
09 novembre 2005.

17.2

17.3

18
18.1

18.2.1

18.2.2

18.2.3

18.2.4

dividendes et le solde dudit bénéfice servira à rembourser la dette de la Nouvelle
Société.

Après remboursement de l’entièreté de la dette de la Nouvelle Société (autre que
la dette de la Nouvelle Société suite à ses opérations journalières encourue dans
le cadre de ses affaires courantes), la politique en matière de dividendes de la
Nouvelle Société fera l’objet de révisions par le Conseil de Gérance de la
Nouvelle Société.

Les parties s'engagent à solliciter auprès des banques ou d’autres bailleurs de
fonds mettant des fonds à la disposition de la Nouvelle Société leur consentement
aux principes énoncés dans le présent article 17; toutefois, les parties
reconnaissent que ces banques et autres bailleurs de fonds ne pourront pas être
obligés à fournir ledit consentement. |

Financement des Projets du Joint-Venture

Tout financement jusqu’à et y compris l’achèvement d’études de faisabilité
complètes sera supporté par De Beers et sera remboursé en priorité sur les
bénéfices d’exploitation par la Nouvelle Société avec des intérêts à un taux
équivalent à celui auquel De Beers est capable d'emprunter ces fonds. |

En cas d’une résolution de la Nouvelle Société de procéder à la construction, la
mise en service et à l'exploitation d’une mine quelconque à compter de
l’achèvement d’une étude de faisabilité complète, les dispositions ci-après seront
d’application :

la Nouvelle Société prendra toutes les dispositions nécessaires afin
d’obtenir du financement de projet requis aux fins de la construction, la
mise en service et l’exploitation de la mine en question auprès de toute
banque ou autre institution financière de réputation internationale à des
conditions raisonnables et ce dans un délai de 6 (six) mois à compter de la
résolution visée à l’article 18.2 ci-dessus ;

les parties devront fournir toute assistance à la Nouvelle Société afin que
celle-ci puisse obtenir le financement ;

en cas de besoin, et ce uniquement au cours des phases de construction de
la mine et d’exploitation, les parties nantiront ou feront grever de sûretés
leurs participations et comptes courant d’actionnaires dans la Nouvelle
Société à titre de sûreté dans le cadre de ce financement; et

dans la mesure où la Nouvelle Société ne serait pas en mesure d'obtenir le
financement requis par elle-même dans un délai de 6 (six) mois à compter
de la résolution visée à l’article 18.2, De Beers apportera elle-même le

Protocole d'Accord Page 22
MIBA - De Beers

09 novembre 2005.

20
20.1

20.2

20.2.1

20.2.2

20.2.3

20.2.4

encourues pour le compte du joint-venture, que ce soit avant ou après la
constitution de la Nouvelle Société, et ce quel que soit le montant du
compte courant d’actionnaire de la MIBA dans les livres de la Nouvelle
Société;

Opérations d'Exploitation Minière de la Nouvelle Société

Tout nouveau gisement primaire de diamants (Y compris tous gisements
éluvionnaires directement associés à ces gisements primaires) et tout nouveau
gisement alluvionnaire de diamants découverts dans les zones des projets au cours
du joint-venture fera l’objet d’une évaluation par De Beers afin de déterminer sa
viabilité et au cas où la Nouvelle Société prendrait la décision de passer à
l'exploitation desdits gisements, les dispositions de l’article 20.5 seront
d’application.

En cas de découverte par De Beers de nouvelles kimberlites quelconques
directement associées aux gisements alluvionnaires et éluvionnaires de diamants
découverts avant la conclusion du présent Protocole d’ Accord lesquels ont été
exclus initialement des zones des projets et du joint-venture conformément à
l’article 3.3 et lesquels sont situés dans la zone nécessaire pour exploiter ces

kimberlites:

le joint-venture sera habilité à mener les travaux de recherche minière en
ce qui concerne ces kimberlites ;

la Nouvelle Société sera habilitée à procéder à l'évaluation, à la mise en
service et à l’exploitation de ces kimberlites et de ces gisements de
diamants alluvionnaires et éluvionnaires associés pour son propre compte

et profit conformément aux dispositions des accords officiels :

si De Beers en faisait la demande à la MIBA, la MIBA sera obligée, aux
frais de la Nouvelle Société, de faire en sorte que le droit ou titre de
recherche ou d’exploitation minière relatif à ces gisements de diamants
alluvionnaires ou éluvionnaires dont elle est titulaire soit cédé ou octroyé
à la Nouvelle Société ; et

En ce qui concerne chacun des gisements de diamants éluvionnaires ou
alluvionnaires déjà découverts et repris par la Nouvelle Société :

Q la MIBA recevra une compensation financière de la Nouvelle Société
égale à la juste valeur marchande des gisements éluvionnaires et
alluvionnaires associés ;

Q le montant de la compensation financière à verser à la MIBA sera
déterminé d’un commun accord entre la MIBA, la Nouvelle Société et
De Beers ou, à défaut d’un commun accord, par un expert indépendant
ayant les compétences nécessaires auquel cas les dispositions des
articles 24.4.1, 24.4.2 et 24.4.3 seront d'application mutatis mutandis ;
et

Q ladite compensation devra être versée à la MIBA dans un délai de

soixante jours à compter de la date à laquelle le montant de Ja

20.3.1

20.3.2

20.4

20.5

20.5.1

20.6

Protocole d'Accord Page 23

MIBA - De Beers

09 novembre 2005. ‘
compensation a été déterminé définitivement ou à compter de la date à
laquelle le droit et titre de recherche ou d’exploitation minière relatif
audit gisement éluvionnaire et alluvionnaire associé a été octroyé à la
Nouvelle Société (à savoir la plus récente des dates ci-dessus).

20.3 En cas de découverte par De Beers de nouveaux gisements de diamants

éluvionnaires ou alluvionnaires au sein des zones des Projets postérieurement à la
conclusion du présent Protocole d’Accord et que la Nouvelle Société souhaite
exploiter et à condition que la MIBA soit titulaire du droit et titre de recherche ou
d’exploitation minière en question :

la MIBA sera obligée de faire en sorte que le droit et titre de récherche ou
d’exploitation minière soit cédé ou octroyé, aux frais de la Nouvelle
Société, à la Nouvelle Société ; et

dans ce cas, aucune compensation de quelque nature que ce soit ne sera due
à la MIBA.

Les Parties s’engagent à mettre en œuvre les pratiques confirmées de l’industrie
minière internationale dans le cadre des opérations de la Nouvelle Société, y
compris en matière de sécurité, d'hygiène, de protection de l’environnement ainsi
qu’en ce qui concerne tous les aspects techniques, financiers et de surveillance en
rapport avec ces opérations.

Pour chaque découverte au sein des zones des projets et sauf décision contraire du
Conseil de Gérance de la Nouvelle Société :

la Nouvelle Société sera chargée de l’exploitation de la découverte en
question; et

De Beers sera le consultant technique et financier de la Nouvelle Société et
percevra une rémunération trimestrielle pour ces prestations, à savoir
l’équivalent de tous frais et dépenses engagés par De Beers à la demande de

la Nouvelle Société au cours du trimestre précédent :

“ à l’exclusion de tous frais et dépenses afférents aux opérations de
recherche minière, aux études de faisabilité et à la construction et à la
mise en service d’une mine quelconque ; mais

“comprenant une majoration à déterminer dans les accords officiels.

Toute partie de la rémunération due à De Beers au cours d’un exercice quelconque
et non payée par la Nouvelle Société dans un délai de 90 jours à compter de la fin
de l'exercice en question sera enregistrée dans le compte courant d’actionnaire de
De Beers ouverts dans les livres de la Nouvelle Société et rémunéré d’intérêt
conformément à l’article 19.

LU

Protocole d' Accord Page 24
MIBA - De Beers
09 novembre 2005. È

20.7

20.8

20.9

21
21.1

22
22.1

22.2

Au cas où le Conseil de Gérance de la Nouvelle Société déciderait qu’un gisement
ne sera pas exploité par la Nouvelle Société elle-même, la MIBA aura un droit de
priorité d’être nommée en tant qu'opérateur de la Nouvelle Société pour la mine
en question à condition que la MIBA puisse satisfaire aux exigences relatives à
cette nomination telle que décidée par le Conseil de Gérance de la Nouvelle
Société.

Au cas où le Conseil de Gérance de la Nouvelle Société déciderait à un moment
quelconque que des gisements de diamants au sein des zones des projets ne
seraient pas exploités par la Nouvelle Société, les droits et titres de recherche ou
d'exploitation minière relatifs au gisement en question et à son environnement
immédiat feront l’objet d’une cession au nom de la MIBA et ils seront exclus des
zones des projets et, par conséquent, du joint-venture.

Les Parties feront tout leur possible pour maintenir de bonnes relations avec.les
communautés locales dans les zones dans lesquelles la Nouvelle Société va
opérer.

Financement de Projets Sociaux

Les parties conviennent que la Nouvelle Société s’engagera à exécuter des
programmes de développement social en faveur des communautés locales se
trouvant dans les contrées où la Nouvelle Société entreprend des opérations
d’exploitation minière.

Le Conseil de Gérance de la Nouvelle Société déterminera la nature et le niveau

des contributions à effectuer par la Nouvelle Société sur ses revenus provenant de

l’exploitation en faveur desdits projets de développement social (ces projets
sociaux devront notamment porter sur des infrastructures, l'éducation, la santé,
l’adduction d’eau potable ou l’amélioration de logements).

Commercialisation des Diamants

Tous diamants produits par ou pour le compte du joint-venture (que ce soit avant
ou après la constitution de la Nouvelle Société) seront vendus directement à
travers une société affiliée du Groupe De Beers désignée à cet effet par De Beers
aux conditions habituelles applicables à de telles ventes en vigueur au moment
auquel lesdites ventes auront lieu.

Un accord de commercialisation de diamants faisant partie des accords officiels
sera conclu et comprendra des dispositions :

FA

Page 2
!

!
22.2.1 déterminant l’étendue de la participation de la MIBA en!
d'évaluation et de commercialisation de diamants produits!
joint-venture ; et ° !
22.2.2 décrivant la base sur laquelle De Beers assistera la MIBA avec la i
œuvre de procédures et la formation de son personnel afin 1
commercialisation de la production de diamants de la MIBA soit opti!
!
!
23 Restrictions en matière de Cession. d’Intérêts '
23.1

A l'exception de la cession de droits et obligations par la MIBA ou payDe B
en faveur d’une société affiliée (directement ou indirectement détenue à 10
par le cédant, ou détenue directement ou indirectement par les'sociétés holdin}
cédant), aucune des parties ne pourra vendre, aliéner ou, d’une autre fa!
quelconque, disposer de ou transférer ses droits ou obligations au titre du prés,
Protocole d’Accord ou au titre des accords officiels en faveur d’une tierce pari
quelconque, sauf conformément aux dispositions du présent Protocole d’Acco!

ou des accords officiels. !

!
En tant qu’actionnaires de la Nouvelle Société, la MIBA et De Beers ne pourront

aliéner ou faire grever des actions, intérêts ou créances dans la Nouvelle Société
sauf :

'

23.2.1 en ce qui concerne la MIBA, en faveur de toute filiale, directement ou.
indirectement, détenue à 100 % par la MIBA ou, au cas où De Beers'
n’aurait pas exercé les droits de préemption prévus au présent article 23, en '
faveur de la tierce personne visée à l’article 23.8 ci-après ;

23.2

23.2.2 en ce qui concerne De Beers, en faveur d’une société affiliée du Groupe De

Beers, directement ou indirectement détenue à 100 % par De Beers ou
directement ou indirectement par les sociétés holding de De Beers ou, au
cas où la MIBA n'aurait pas exercé les droits de préemption prévus au
présent article 23, en faveur de la tierce personne visée à l’article 23.8
ci-après ;

23.23, si, avec le consentement par écrit et au préalable de l’autre actionnaire, la
© vente de ces actions a d’abord été proposée à cet autre actionnaire
conformément au droit de préemption prévu ci-après au présent article 23 ;
et

23.2.4 si l’aliénation ou l’action de grever est conforme aux procédures à définir
dans les accords officiels (ou dans tout autre accord par écrit entre les
parties).

3.3 Toute tentative de l’un quelconque des actionnaires visant à aliéner ou à faire

grever un intérêt quelconque dans la Nouvelle Société en violation du présent
article 23, déclenchera, à compter de la date à laquelle l’autre actionnaire en a
pris connaissance, un droit d'option en faveur de l'actionnaire non-défaillant
d'acquérir les intérêts de l'actionnaire défaillant dans la Nouvelle Société aux
termes et conditions définis à l’article 24 ci-après.

ER

——
Protocole d'Accord Page 26
MIBA - De Bcers
09 novembre 2005.

23.4

23.6

23.8

23.8.1

23.8.2

23.8.3

23.8.4

Au cas où la MIBA ou De Beers (« le vendeur ») souhaiterait vendre des actions
à une tierce personne quelconque autre qu’une partie envisagée à l’article 23.2.1
dans le cas de la MIBA ou à l’article 23.2.2 dans le cas de De Beers, le vendeur
devra vendre simultanément une partie de son compte courant d’actionnaire et de
ses créances vis-à-vis de la Nouvelle Société dans la même proportion des actions
qu’il propose à vendre par rapport à la totalité de ses actions (les actions, le
compte courant et autres créances sont dénommés collectivement « l’intérêt ») et
l'intérêt du vendeur doit d’abord être proposée à l’autre actionnaire
conformément aux autres conditions du présent article 23.

Le vendeur doit notifier par écrit l’autre actionnaire de son intention d’aliéner
l'intérêt.

La notification par écrit doit refléter l’offre du vendeur de vendre son intérêt dans
la Nouvelle Société en faveur de l’autre actionnaire à la juste valeur commerciale,
déterminée par un expert indépendant mutatis mutandis conformément aux
dispositions de l’article 24.4 et payable comptant en numéraire en dollars US
suite à la finalisation de la cession de l'intérêt à l’autre actionnaire.

Si l’autre actionnaire souhaite accepter l’offre du vendeur, l’autre actionnaire
devra faire parvenir son accord par écrit au vendeur dans les 60 (soixante) jours
à compter de la date de réception par l’autre actionnaire de l’offre écrite du
vendeur. |

Si l’autre actionnaire décline l’offre du vendeur ou manque à accepter, par écrit,
l’offre du vendeur dans le délai de 60 (soixante) Jours, visé à l’article 23.7 :

le vendeur pourra dans un délai supplémentaire de 45 (quarante cinq) jours
obtenir de la part d’une tierce partie quelconque une offre par écrit visant
l’acquisition de son intérêt dans la Nouvelle Société à un prix payable
comptant en numéraire en dollars US (« l’offre de la tierce partie ») ;

le vendeur devra sans délai présenter à l’autre actionnaire une copie
certifiée conforme de l’offre de la tierce partie ;

au cas où l’autre actionnaire souhaiterait acquérir l'intérêt du vendeur aux
mêmes termes et conditions que celles de l’offre de la tierce partie, l’autre
actionnaire devra le notifier par écrit au vendeur dans les 30 (trente) jours
à compter de la date de réception par l’autre actionnaire de la copie
certifiée conforme de l’offre de la tierce partie auquel cas l'intérêt du
vendeur sera vendu à l’autre actionnaire aux termes et conditions qui
figurent dans l’offre de la tierce partie ;

le vendeur ne pourra en aucun cas accepter l'offre de la tierce partie
jusqu’à ce que l’autre actionnaire ait décliné l’acquisition de l’intérêt du
vendeur aux mêmes termes et conditions que celles qui figurent dans

Protocole d’Accord Page 27
MIBA - De Bcers
09 novembre 2005.

l’offre de la tierce partie ou jusqu’à ce que le délai de 30 (trente) jours
ci-dessus ait expiré (à savoir lequel des.deux cas viendra en premier) ;

23.8.5 au cas où l’autre actionnaire manquerait, dans le délai ci-dessus de 30
(trente) jours, soit à acquérir soit à décliner l’acquisition de l’intérêt du
vendeur, le vendeur pourra, dans un délai supplémentaire de 21 (vingt et
un) jours à compter de l’échéance du délai de 30 (trente) jours ci-dessus,
vendre son intérêt à la tierce partie en question en acceptant l’offre de cette
tierce partie sans aucune modification ou avenant ;

23.8.6 au cas où le vendeur n’accépterait pas l’offre de la tierce partie dans le
délai de 21 (vingt et un) Jours, prévu à l’article 23.8.5 ou au ca où l’offre
de la tierce partie serait acceptée mais l’accord y découlant serait modifié
considérablement ou résilié, les droits de préemption de l’autre actionnaire
seront rétablis à tous les égards au titre du présent article 23 comme si
aucune offre d’une tierce partie n’avait été faite.

23.9 Au cas où un actionnaire vendrait ses intérêts ou une partie de ses intérêts à une
personne quelconque qui, à la date de la signature, n’est pas une partie audit
Protocole d’Accord, celui-ci devra faire en sorte que l’acquéreur desdits intérêts
devienne une partie audit Protocole d’Accord en signant un engagement
d’adhésion satisfaisant raisonnablement les autres parties tant à la forme qu’au
contenu.

24 Option d'Acquisition des Actions d’un Actionnaire Défaillant

24.1 Aux fins du présent article 24, le terme « actions » signifie les actions d’un
actionnaire ainsi que ses créances en vertu de son compte courant d’actionnaire
dans la Nouvelle Société. L'obligation d’un actionnaire de vendre ses actions
conformément à l’option prévue à l’article 24.2 ci-après comprend l’obligation de
vendre ses créances-en vertu de son compte courant d’actionnaire.

1. 24.2" Encas de violation, postérieurement à la constitution de la Nouvelle Société, que
ce soit par la MIBA ou par De Beers, des dispositions de l’article 23 du présent
Protocole d’Accord (restrictions des actionnaires en matière d’aliénation de leurs
intérêts dans la Nouvelle Société) ou de l’article 28 du présent Protocole d’Accord
(diamants provenant de zones de conflit) lesquels seront intégrés dans les accords
officiels, l’actionnaire non-défaillant aura le droit d'acquérir les actions de
l’actionnaire défaillant dans la Nouvelle Société conformément aux dispositions
ci-après du présent article 24.

24.3 La MIBA et De Beers («le Vendeur») s’accordent l'une à l’autre
(« l’Acquéreur ») le droit d’option irrévocable d’acquérir toutes les actions du
Vendeur dans la Nouvelle Société (« les actions du Vendeur ») lequel pourra être
exercé moyennant une notification par écrit communiquée au Vendeur dans un
délai de 30 jours à compter de la date à laquelle l’acquéreur a pris connaissance
du fait que :

x

Protocole d'Accord Page 28
MIBA - De Bcers

09 novembre 2005. ‘

24.3.1 le Vendeur a violé les dispositions des articles 23 et / ou 28 du présent
Protocole d’Accord ; ou «

24.3.2 toujours sous réserve de l’article 23 (lequel prévaudra à tout moment}, la

société Venderesse a subi une modification en matière de contrôle résultant
d’une cession d’actions par l’une quelconque de ses actionnaires. Ce droit
d’option irrévocable fait l’objet de la lettre du Ministre des Mines
n°CAB.MIN/MINES/01/0900/05 du 02 novembre 2005 dont une copie sera
jointe au présent Protocole d’Accord à l'Annexe V.

24.4 Au cas où l’Acquéreur exercerait le droit d’option afin d'acquérir les actions du
Vendeur :

24.4.1 le prix d’acquisition des actions du Vendeur sera d’un montant égal à la
juste valeur marchande des actions du Vendeur à la date à laquelle l'option
a été levée ; la juste valeur marchande sera déterminée par un expert
indépendant expérimenté nommé à cet effet par les commissaires aux
comptes de la Nouvelle Société dans un délai de 30 jours à compter de la
demande de la Nouvelle Société de procéder à la détermination de cette
juste valeur marchande ;

24.4.2 la Nouvelle Société fera le nécessaire afin que l’expert indépendant avise
par écrit le Vendeur et l’Acquéreur ainsi que les commissaires aux comptes
de la Nouvelle Société de sa détermination de la juste valeur marchande ;

24.43 en déterminant la juste valeur marchande des actions du Vendeur, l'expert
indépendant pourra, au cas où celui-ci le jugerait opportun, et devra à la
demande du Vendeur ou de l’Acquéreur:

Oo consulter des consultants miniers indépendants, des banques d’affaires
et d’autres experts dans le but de calculer la valeur actualisée à ce
moment-là des cash-flows net futures de la Nouvelle Société ;

a calculer les cash-flows net futures de la Nouvelle Société en déduisant
du revenu prévisionnel de la Nouvelle Société toutes ses dettes et
engagements (y compris les dépenses en immobilisations, dépenses
d'exploitation, dépenses de recherche minière, d'évaluation et de
construction de la mine, impôts et taxes, royalties et redevances
payables à l'Etat et à toute autre personne ainsi que toutes autres
dépenses de quelque nature que ce soit) ; et

a calculer la valeur actualisée des cash-flows net futures en appliquant un
taux minimum de rentabilité approprié.

24.4.4 Dans un délai de 14 jours à compter de la détermination par écrit par
l’expert indépendant de la juste valeur marchande des actions du Vendeur
et, par conséquent, du prix d’acquisition des actions du Vendeur, le
Vendeur fournira à l’Acquéreur :

o les titres de toutes les actions dont le Vendeur est titulaire dans la

Nouvelle Société ; 21

Protocole d’Accord Page 29
MIBA - De Beers

09 novembre 2005. .
Q un document de cession dûment finalisé et signé relatif à la cession des
actions du Vendeur au nom de |’Acquéreur ;
Q une cession par écrit des créances du Vendeur en vertu de son compte
courant d’actionnaire au nom de l’Acquéreur ;
Q tout autre document requis aux fins de la cession des actions du
Vendeur au nom de l’Acquéreur.
24.4.5 Les parties prendront toutes les mesures nécessaires afin d'exécuter la

vente et la cession des actions du Vendeur. !

24.5  Nonobstant la vente et la cession des actions du Vendeur au nom de l’Acquéreur,
les dispositions suivantes s'appliquent au paiement du prix d’acquisition par
l’Acquéreur au Vendeur :

24.5.1 lAcquéreur ne sera pas obligé de payer le prix d’acquisition tant que les
opérations d’exploitation de la Nouvelle Société n’ont pas dégagé un
bénéfice suffisant permettant (selon l’avis des commissaires aux comptes
de la Nouvelle Société) de justifier le remboursement des prêts
d’actionnaires accordés en faveur de la Nouvelle Société 3

24.5.2 au fur et à mesure que des paiements sont effectués (ou raisonnablement en
mesure d’être effectués) par la Nouvelle Société à lAcquéreur dans le
cadre du remboursement de son compte courant d’actionnaire dans la
Nouvelle Société au titre d’honoraires techniques, de gestion ou autres, de
dividendes ou d’autres distributions de bénéfice, l’Acquéreur devra payer
au Vendeur une partie au prorata des paiements effectués (ou
raisonnablement en mesure d’être effectués) par la Nouvelle Société en
faveur de l’Acquéreur, calculé en fonction du même ratio que celui de la
participation du Vendeur dans la Nouvelle Société par rapport à celle de

# l’Acquéreur dans la Nouvelle Société juste avant la vente des Actions visée
à l’article 23.3 ;

24.5.3 il n’y aura pas d’intérêts à payer sur le reliquat impayé du prix
d'acquisition; et

24.5.4 au cas où la Nouvelle Société ne serait pas en exploitation ou au cas où les
paiements effectués par la Nouvelle Société à l’Acquéreur en application
de l’article 24.5.2 ci-dessus ne permettraient pas de couvrir le prix
d’acquisition des actions du Vendeur, l’Acquéreur ne devra plus rien au
Vendeur quant aux prix d'acquisition des actions (le prix d'acquisition
sera réputé être le plus élevé des transactions suivantes : à savoir la valeur
nominale des actions ou les paiements au prorata reçus par le Vendeur).

24.6 Les actions du Vendeur seront vendues à l’Acquéreur sans aucune garantie
quelconque.

. € Ne

Protocole d'Accord Page 30
MIBA - De Beers
09 novembre 2005.

25 Droits de Préemption Avant Transfert à la Nouvelle So é

En attendant la constitution de la Noüvelle Société et la cession des derniers des
droits et titres de la MIBA à la Nouvelle Société:

25.1. la MIBA et De Beers pourront chacune faire valoir un droit de
préemption sur les intérêts de chacune d’entre elles dans le joint-venture
suivant, dans l’ensemble, les mêmes conditions, mutatis mutandis, que
celles prévues à l’article 23 ; et

25.2 De Beers pourra faire.valoir un droit de préemption sur les droits et
titres de recherche et d’exploitation minière de la MIBA au sein des
zones des projets suivant, dans l’ensemble, les mêmes conditions
mutatis mutandis, que celles prévues à l’article 23 ;

»

26 Force Majeure

26.1 Force Majeure, dans le cadre du présent Protocole d’Accord, signifie toutes
circonstances en échappant au contrôle raisonnable de l’une des parties y
compris (sans que l’énumération ci-après soit limitative) :

26.1.1 des retards dus aux autorités légales relatifs à l’octroi de permis ou
d’autres autorisations légales requises pour que la MIBA, De Beers et la
Nouvelle Société puissent exercer leurs droits ou exécuter leurs
obligations en vertu du présent Protocole d’Accord ou des accords

officiels;

26.1.2 vandalisme, émeutes, violence de gangs et activités criminelles :

26.1.3 révolution, invasion ou guerre (déclarée ou non) ;

26.1.4 insurrection, troubles civils, sabotage, ou attaque d’un ennemi public ;

26.1.5 actions d’autorités militaires, policières ou civiles quelconques (locales
ou étrangères) en exécution de lois en vigueur ou à venir ;

26.1.6 épidémie, quarantaine et effondrement de la santé de membres-clefs du
personnel ;

26.1.7 restriction de la libre circulation en RDC de personnes et
d’équipements ;

26.1.8 retards ou restrictions relatifs à l’accès en RDC de membres - clefs du
personnel expatrié de De Beers ;

26.1.9 interruption ou arrêt des sources habituelles de fourniture d’ouvriers, de
matériaux, de carburant, de transport, d’électricité, d’eau et d’autres
ressources et services publics nécessaires ;

26.1.10 conflits collectifs de travail/conflits sociaux, grèves, lock-out ou tout
autre action sociale ; et

26.1.11 tremblement de terre, tornade, tempête, foudre, inondation, incendie,

pluies torrentielles ainsi que toute autre action des éléments.

Protocole d'Accord Page 31
MIBA - De Beers
09 novembre 200$. :

26.2 Au cas où l’une des parties serait empêchée en raison de force majeure
d’exercer un droit essentiel quelconque ou de respecter une obligation
essentielle en vertu du présent Protocole d’Accord :

26.2.1 la partie affectée par la force majeure sera dispensée de l’exécution de
l'obligation en question tant que la situation de force majeure persiste ;
et

: 26.2.2 au cas où un droit aurait dû être exercé ou une obligation aurait dû être

exécutée avant une date limite, le délai en question fera l’objet d’une
extension d’une durée égale à celle de la force majeure.

t
27 Confidentialité

27.1 Les Parties s'engagent à traiter de façon strictement confidentielle toutes
informations de recherche minière ou autres (en particulier des informations
et données relatives à la recherche minière) échangées entre elles ou entre
l’une des Parties et la Nouvelle Société.

27.2 Pendant toute la durée de la nomination de De Beers en tant qu’opérateur
exclusif de la MIBA au sein des zones des projets, aucune des parties ne fera
des déclarations publiques concernant les affaires relatives au joint-venture
sans l’approbation préalable et par écrit de l’autre.

27.3 Aucune des Parties ne fera une déclaration publique concernant les affaires de
la Nouvelle Société sans l’accord préalable du Conseil de Gérance de la
Nouvelle Société lequel ne sera pas refusé sans juste motif.

27.4 Les parties conviennent que ni l’un ni l’autre ne seront obligés d'échanger des
informations commerciales sensibles ou confidentielles en ce qui concerne
- ‘ leurs activités stratégiques et opérationnelles respectives en dehors des zones
des projets sauf si ceci est indispensable dans le cadre de la bonne conduite

des affaires du joint-venture.

27.5 Les dispositions du présent article 27 survivront après la résiliation du
joint-venture et du présent Protocole d’Accord et seront développées dans les
accords officiels.

28 Processus de Kimberley

28.1 La MIBA et De Beers s'engagent à respecter les lois de la République
Démocratique du Congo ainsi que les procédures requises par le Système de
Certification Globale du Processus de Kimberley.

FT X a)

Protocole d’Accord Page 32

MIBA - De Beers

09 novembre 200$. ‘

28.2 La MIBA et De Beers garantissent l’une envers l’autre de ne jamais faire de Ja
recherche ou d’exploitation minière ou d'acquérir, de conserver, de vendre, de
profiter de ou de conclure un accord quelconque relatif à des diamants provenant,
pour autant qu’elles le sachent, de zones quelconques qui sont sous le contrôle de
forces civiles, militaires ou autres qui se rebellent contre le gouvernement
légitime du pays dans lequel ces zones sont situées.

28.3 Les parties ne pourront en aucun cas conclure des transactions quelconques avec
tout individu, association, personnes physiques ou juridiques ou avec toute autre
entité impliqué (ou suspect d’être impliqué sur base de motifs raisonnablement

valables) :
28.3.1 dans des transactions relatives à des diamants faisant l’objet de l’article
28 ; ou :
28.3.2 dans tout commerce illégal de diamants en violation des lois d’un

gouvernement légitime.

28.4 Chacune des parties est tenue (dans la mesure où ces procédures s’appliquent à
chacune des parties) par le respect total du Système de Certification Globale du
Processus de Kimberley tel qu’exécuté par tous les gouvernements concernés
ainsi que par toutes procédures complémentaires ou alternatives reconnues
relatives à l’identification de diamants qui ne proviennent pas de zones de
conflits visés à l’article 28.2.

28.5 Toute violation des dispositions du présent article 28 constitue un manquement
grave au présent accord.

29 Exclu.

La MIBA s’engage à s’abstenir en toute circonstance de négocier avec ou
d’octroyer des droits quelconques à une partie autre que De Beers et / ou la
Nouvelle Société en ce qui concerne la recherche ou l’exploitation minière de
diamants dans les zones des projets.

30 Langue

Le présent Protocole d’Accord a été rédigé en français ainsi qu’en anglais. En cas
de conflit entre les deux versions, la version française prévaudra.

31 Modifications

31.1 La résiliation mutuelle du présent Protocole d’Accord ou la modification de l’une
quelconque de ses dispositions ou la renonciation par l’une des parties à un droit
quelconque en vertu du présent Protocole d’Accord'ne sera valable qu’en cas
d’accord par écrit signé par des représentants des parties dûment autorisés (lequel
avenant dûment signé fera partie intégrante du présent Protocole d’Accord).

Protocole d'Accord Page 33
MIBA - De Beers
09 novembre 200$.

31.2

32
32.1

32.2

32.3

33.2

Au cas où l’une quelconque des parties souhaiterait proposer une modification du
présent Protocole d’Accord, les parties feront tout ce qui est raisonnable étant
donné les circonstances afin d'échanger et de finaliser leurs opinions respectives
relatives à la modification proposée dans un délai raisonnable.

Retrait

De Beers pourra se retirer du joint-venture lors de l’achèvement de l’un
quelconque des programmes de travail de recherche ou d’exploitation minière
agréés du joint-venture moyennant. la notification par écrit d’ux préavis de
soixante (60) jours communiqué à la MIBA. Au cas où ledit préavis aurait été
communiqué après la constitution de la Nouvelle Société, De Beers cédera sa
participation et ses prêts et créances dans la Nouvelle Société à la MIBA à un prix
d’acquisition forfaitaire de 1 US $.

Au cas où De Beers se retirerait du joint-venture en application du présent article
32.1, la MIBA et la Nouvelle Société ne seront en aucun cas tenues de rembourser
à De Beers les dépenses encourues par celle-ci au cours du joint-venture.

Au cas où De Beers se retirerait du joint-venture sur la base de l’une des
dispositions prévues au présent Protocole d’Accord ou dans les accords officiels,
De Beers n’aura plus aucune obligation de quelque nature que ce soit vis-à-vis de
la MIBA ou de la Nouvelle Société au titre du présent Protocole d’Accord ou des
accords officiels ou d’un autre contrat quelconque relatif à des sujets envisagés
dans le présent Protocole d’Accord.

Règlement de Différends

En cas de différend ou de litige relatif à l’exécution ou à l’interprétation du
présent Protocole d’Accord ou s’y rapportant, des représentants haut placés des
parties devront se réunir et feront tout pour régler ce différend ou litige.

A défaut d’un accord à l’amiable dans les 45 jours à compter de la date de
notification communiquée par écrit par l’une quelconque des parties à l’autre de
la survenance du différend ou du litige et à moins que les parties conviennent d’un
commun accord par écrit sur une extension dudit délai ou sur une procédure
alternative pour régler le différend, celui-ci sera soumis pour règlement définitif
par voie d’arbitrage conformément au Règlement d’Arbitrage de la Chambre de
Commerce Internationale par trois arbitres conformément à ce Règlement.

L'arbitrage aura lieu à Paris et la langue de la procédure d’arbitrage sera la langue

française.
Protocole d'Accord Page 34
MIBA - De Beers
09 novembre 2005. È

33.4

33.5

34

Nonobstant les dispositions du présent articie-33, la MIBA, De Beers ou la
Nouvelle Société peut intenter une action devant tout tribunal compétent visant
des mesures d'urgence conservatoires en attendant le règlement définitif du litige
en question.

Le présent article 33 est autonome par rapport au reste du présent Protocole
d’Accord et survivra la résiliation dudit Protocole d’Accord.

Délai de réalisation des opérations

34.1 Les parties conviennent que les travaux de recherches démarreront au plus tard dans

les 6 mois à dater de la conclusion des accords détaillés.

34.2 Les parties devront faire tout ce qui est raisonnablement nécessaire pour que la

construction de la première mine par la nouvelle société commence dans les douze
mois à compter de la date à laquelle une résolution de la nouvelle société de
passer à la construction de la mine a été adoptée.

34.3 Dans tous les cas, des opérations minières seront effectuées conformément aux

35
35.1

35.2

délais prescrits par les articles 196 et 197 du code minier.

Accords Officiels

Dès communication par De Beers à la MIBA de la notification par écrit, visée à
l’article 2.5, comme quoi les droits et titres de recherche et d’exploitation minière
de la MIBA au sein des zones des projets sont valides, en vigueur et en cours de
validité et non grevés et ce à la satisfaction de De Beers, celle-ci rédigera (à ses
frais) des projets de texte des accords officiels et les Parties feront tout ce qui est
raisonnable étant donné les circonstances du moment pour parvenir à la
conclusion des accords officiels entre la MIBA, De Beers et la Nouvelle Société
dans un délai de 60 jours à compter de la signature du présent Protocole d’Accord.

Sous réserve des dispositions de l’article 19.1.2 et suite à la présentation des
projets de texte, la MIBA et De Beers supporteront chacune en ce qui la concerne
leurs frais de conseil juridique et autres frais encourus en rapport avec la
finalisation des accords officiels.

Au cas où les parties ne parviendraient pas à conclure les accords officiels dans
le délai de 60 jours à compter de la conclusion du présent Protocole d’Accord, le
présent Protocole d’Accord continuera à régir la relation entre les parties et les
parties devront pendant un délai supplémentaire de 60 jours déterminer d’un
commun accord et par écrit la durée d’un autre délai nécessaire à la finalisation

et la conclusion des accords officiels.

Protocole d'Accord Page 35
MIBA - De Beers ‘
! È 09 novembre 2005.

35.4 Au cas où les parties ne parviendraient pas à conclure les accords officiels dans

un délai de 120 jours à compter de la conclusion du présent Protocole d’Accord ou
dans les délais supplémentaires que les parties se seront fixés par écrit :

35.4.1 les parties devront réviser de bonne foi le présent Protocole d’Accord afin
d'y intégrer toutes les questions convenues d’un commun accord lesquelles
étaient censées être intégrées dans les accords officiels (et le Protocole
d’Accord ainsi révisé devra être signé par les représentants des parties
dûment autorisés à cet effet) ;

35.4.2 les parties devront également poursuivre de bonne foi les négociations
relatives à tous les aspects des accords officiels lesquels sont restés en
suspens ; et e

35.43 en attendant la conclusion d’un Protocole d’Accord révisé ou des accords

officiels, le présent Protocole d’Accord régira les relations entre les parties
ainsi que leurs droits et obligations respectifs.

35.5 Les accords suivants constituent les accords officiels dont il est question au
présent Protocole d’Accord :

35.5.1 un accord d’association entre la MIBA et De Beers ;

35.5.2 un projet de texte relatif aux Statuts de la Nouvelle Société régissant la
relation entre la MIBA et De Beers en tant qu’actionnaires de la Nouvelle
Société (y compris tout autre document afférent à sa constitution) ;

35.5.3 les projets de texte relatifs aux actes de cession pour la cession par la MIBA
à la Nouvelle Société de l’ensemble de ses droits et titres de recherche et
d’exploitation minière relatifs aux zones des projets ;

35.5.4 un accord d’opérateur de recherche minière avec De Beers (ou une société
affiliée détenue, directement ou indirectement, à 100 % par De Beers) relatif
à la réalisation des programmes de recherche minière et des études de
faisabilité du joint-venture et réglant la portée de la participation de la MIBA
à ces programmes et études ; et

35.5.5 un accord de commercialisation de diamants entre la Nouvelle Société et une
société affiliée au Groupe De Beers désignée à cet effet par De Beers en
application de l’article 22.

35.6 Les accords officiels traiteront en détail notamment :

35.6.1 la structure de la Nouvelle Société y compris les modalités de
fonctionnement du Conseil de Gérants de la Nouvelle Société ;

35.6.2 les affaires soulevées dans le présent Protocole d’Accord ;

35.6.3 la nécessité d’une majorité de 75 % des votes en faveur de toute
modification des Statuts de la Nouvelle Société ainsi qu’en faveur de la
conclusion de tout nouveau contrat entre la Nouvelle Société et l’un

_ quelconque de ses actionnaires ou toute filiale de celui-ci et en faveur de

Là Protocole d' Accord Page 36
MIBA - De Beers
09 novembre 200$. È

tout avenant à l’un quelconque des contrats entre la Nouvelle Sociéré et
l'un de ses actionnaires ou toute filiale de ceux-ci ;

35.6.4 l'assistance technique de De Beers à la MIBA, y compris l’échantillonnage
géochimique ayantun intérêt potentiel pour ja MIBA, effectué à l’occasion
de l’exécution des programmes de travaux de la Nouvelle Société ;

35.6.5 la procédure d'arbitrage en cas de différend ou de litige ;

35.6.6 la confidentialité et les déclarations publiques;

35.6.7 la force majeure et ses conséquences ;

35.6.8 la protection de la propriété intellectuelle de la MIBA et de De Beers ;

35.6.9 les procédures à suivre au profit de la Nouvelle Société consécutif à la
découverte de substances minérales autres que le diamant ;

35.6.10 tous les détails relatifs aux droits et titres de recherche et d'exploitation
minière de la MIBA au sein des zones des projets ;

35.6.11 les engagements financiers et ‘autres obligations, Y compris des royalties
Le dus à l'Etat, découlant des droits et titres de recherche et d'exploitation
j minière de la MIBA au sein des zones des projets ;

35.6.12 l'accessibilité et le coût d'accès aux z0n€S des projets pour ce qui concerne
des arrangements avec les occupants des terres;

35.6.13 les autorisations des autorités centrales, provinciales et locales ou, le cas
échéant, toutes autres autorisations légales requises par De Beers ou par la
Nouvelle Société avant de pouvoir entreprendre la recherche ou

l'exploitation minière ;

35.6.14 l'engagement d’agir de bonne foi et de mettre en œuvre les accords

officiels en toute équité ; et

35.6.15 toutes autres affaires que les Parties souhaitent régler entre elles.
36 Notifications

36.1 Les parties désignent les adresses ci-après auxquelles des notifications par écrit
découlant du présent Protocole d’Accord devront être remises en mains propres
pour que celles-ci aient été valablement effectuées :

36.1.1 pour la MIBA :

MIBA

4 Place de la Coopération
Commune de Kanshi
Mbuji-Mayi
République Démocratique du Congo
(avec mention « Urgent »
« A l'attention du Directeur Général »)

36.1.2 pour De Beers :

The Group Manager Exploration
De Beers

FX {

]
|
;
Î
}

DE BEERS CENTENARY AG
EXTRACT FROM THE MINUTES OF À MEETING OF DIRECTORS OF
DE BEERS CENTENARY AG HELD IN KIMBERLEY
ON MONDAY, 2 FEBRUARY 2004

SIGNING POWERS

1.

Group Exploration activities/joint ventures .

It was reported that following the recent acquisition by
Delibes Holdings Limited of all of the shares previously
held by De Beers Holdings (Proprietary) Limited in DBLH
Limited and notification from the De Beers Group Corporate
Legal Services unit and the Group Exploration unit that
certain contracts and other documents pertaining to
exploration joint ventures would be concluded on behalf of
the Group in the name of the Company, particularly where
these needed to be signed without delay, it was RESOLVED

that the Chairman or Resident Director or any two
directors of the Company or any two of Gavin Anthony
Beevers, George Patrick Leicester Kell, Jonathan
Maxmillian Ernest Oppenheimer, William Frederick McKechnie
and Glenn Edward Turner (being directors for the time
being of De Beers Consolidated Mines Limited, a sister
company in the De Beers SA group) be authorised to
transact on behalf of the Company any business associated
with the search for or exploitation of diamonds, including

{without limitation):

1.1 the negotiation and signature of contracts, diamond
concessions and documents of every kind, including
Memoranda of Understanding, Heads of Agreement,
Joint Venture Contracts, Shareholders Agreements,
Operating Agreements, Technical and Financial
Consultancy Contracts and Diamond Marketing
Agreements (the latter for the benefit of the
Diamond Trading Company);

4
1.2 the application for: and acquisition of any
reconnaissance, exploration and mining rights and
concessions; l

1.3 the approval of all work programmes and feasibility
studies as well as the budgets associated with the
implementation and evaluation of such programmes and
studies; and

= 2 -

1.4 the appointment of contractors, consultants and
other third parties to provide services to the
Company in connection with its diamond

reconnaissance, exploration and mining operations.

Certified a true extract

R W Ketley :
Secretary of the meetin
7 November 2005

